DETAILED ACTION
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Any rejections made in a previous Office action and not repeated below are hereby withdrawn.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 17, 2020 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 4, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Manabu et al. (JP 2010/253802) in view of Ono et al. (JP 08-216151) and Hawley et al. (US 2015/0151506).
Regarding claim 4, Manabu discloses a fiber-reinforced composite material molded article used in an aircraft, an automobile, a sport, a leisure and other various industrial applications because of its light weight and high strength [0001 & 0002].  Additionally, the reference discloses that in a fiber-reinforced composite material molding, a thermoplastic resin is injection molded by injection molding on one surface of an FRP in a lattice pattern and joined integrally, which corresponds to a plurality of rib portions corresponding to two or more convex stripes directly formed on top of a surface of a composite member with intersecting rib portions, see Fig. 1 and [0015].  The FRP includes a prepreg obtained by impregnating a reinforcing fiber with a matrix resin including thermoplastic resin [0012-0013].  Additives such as reinforcing fibers may also be added to the thermoplastic resin to be injection-molded [0014].  
The reference further discloses the height H 1 of the rib forming the pattern is 5 and the thickness of the FRP is 0.8, which corresponds to a ratio of H/TI of 6.25 [0028]; see MPEP 2144.05 I.  Regarding the length of the rib portion to a circumferential length of an outer edge of the composite, the reference discloses the ribs run the entire length of the composite, see Figs. 1 & 2.  Lastly, regarding a ratio of an area SR occupied by the rib portions to an area S of the surface, the reference discloses the occupied area of 
The reference, however, fails to disclose the claimed H/t ratio.
Ono discloses a fiber-reinforced thermoplastic resin composite provided with ribs having a specified height/width ratio wherein orientation of the fibers can be reinforced in a required direction after a product is molded, see abstract.  The reference further discloses the shape of the ribs is preferably one with a height/width ratio of at most 5.  When the ratio is too large, the orientation of the fibers in the ribs is reversely turned during a sheet preparation and orientation in the expected direction becomes unexpected, see abstract.
It would have been obvious to one of ordinary skill in the art at the time of the invention for the ribs of Manabu to have the height/width ratio of Ono in order to control the orientation of the fibers. 
Both Manabu and Ono fail to disclose at least one of the rib portions as formed along a bent or curved portion of the composite member.
Hawley discloses a composite structural article includes a polymeric body having a first major surface and an opposing second major surface, see abstract. The composite structure includes a continuous fiber element extending along and embedded within the lateral length of a rib element and/or an open mesh woven element embedded within and coplanar a textured surface of the first major surface or the opposing second major surface, see abstract.  Additionally, the reference discloses rib elements formed along a bent portion of the composite member, see Fig. 7 and [0035 & 0036].  The reference further discloses that composite articles described herein are 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the fiber-reinforced composite material molded article of Manabu to have the shape of Hawley as a known structural shape suitable for automotive and aerospace parts.
Regarding claim 13, Manabu discloses the rib portions are made of a rectangular plate piece, see Fig. 1.
Regarding claim 14, Hawley discloses the claimed shape, see above discussion and Fig. 7.
Claims 5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over  Manabu et al. (JP 2010/253802) in view of Ono et al. (JP 08-216151) and Hawley et al. (US 2015/0151506)as applied to claim 4 above, and further in view of Tsuchiya et al. (US 2013/0234361).  
Manabu in view Ono and Hawley discloses the molded body of claim 1 comprising a fiber reinforced plastic composite with rib portions satisfying the claimed limitations.  Additionally, Manabu discloses that additives such as reinforcing fibers may also be added to the thermoplastic resin to be injection-molded, which corresponds to rib portions formed using resin and a reinforced fiber [0014].

Tsuchiya discloses a fiber-reinforced thermoplastic resin composition suitable for various kinds of parts and structural components of automobiles, electronics and the like wherein the fibers have a number average fiber length of the 0.1 to 10 mm, preferably 0.5 to 5 mm from the viewpoint of improving the fiber reinforcement effect, see abstract and [0025 & 0043].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the fiber of Manabu to have the number average fiber length of Tsuchiya as a suitable length for fiber used in reinforced composites for structural and electronic components; see MPEP 2144.05 I.
Claims 5, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over  Manabu et al. (JP 2010/253802) in view of Ono et al. (JP 08-216151), Hawley et al. (US 2015/0151506) and Tsuchiya et al. (US 2013/0234361)  as applied to claim 4 above, and further in view of Mazula et al. (WO 2015/013529).  
Manabu in view of Ono, Hawley and Tsuchiya discloses the molded body of claim 4 wherein reinforcing fibers may be included in ribs injected molded on the surface of a fiber reinforced composite, see above discussion and Manabu [0014].
The references, however, fail to disclose the length and mass % of the fibers in the rib portion.
Mazula discloses composite structural articles comprising a polymeric body having a laterally extending rib element wherein a continuous fiber element extends along and is embedded within the lateral length of the rib element, see Fig. 7 and [0003, 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the ribs of Manabu to comprise fibers in the amount and length disclosed by Mazula in order to provide improved strength without increasing weight in articles used for a variety of industries, see Mazula [0003 & 0046].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Manabu et al. (JP 2010/253802) in view of Ono et al. (JP 08-216151) and Hawley et al. (US 2015/0151506) as applied to claim 4 above, and further in view of Toyozumi et al. (US 2017/0106606).  
Manabu in view Ono and Hawley discloses the molded body of claim 1 comprising a fiber reinforced plastic composite with rib portions satisfying the claimed limitations.  
Regarding claim 6, the references fail to disclose the composite member as bent or curved.
Toyozumi discloses a carbon fiber reinforced resin product utilized in automobiles where the resin product has a gently curved surface [0002 & 0072].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the molded composite of Manabu to have a curved surface as a known shape suitable for use in automobiles.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over  Manabu et al. (JP 2010/253802) in view of Ono et al. (JP 08-216151) and Hawley as applied to claim 4 above, and further in view of Tsuchiya et al. (US 2013/0234361) and Toyozumi et al. (US 2017/0106606).  
Manabu in view Ono and Hawley discloses the molded body of claim 1 comprising a fiber reinforced plastic composite with rib portions satisfying the claimed limitations.  Additionally, Manabu discloses that additives such as reinforcing fibers may also be added to the thermoplastic resin to be injection-molded, which corresponds to rib portions formed using resin and a reinforced fiber [0014].
The references, however, fail to disclose the claimed number average fiber length of the reinforced fiber.  Additionally, the references fail to disclose the distal end portions as comprising only resin.
Tsuchiya discloses a fiber-reinforced thermoplastic resin composition suitable for various kinds of parts and structural components of automobiles, electronics and the like wherein the fibers have a number average fiber length of the 0.1 to 10 mm, preferably 0.5 to 5 mm from the viewpoint of improving the fiber reinforcement effect, see abstract and [0025 & 0043].
It would have been obvious to one of ordinary skill in the art at the time of the invention for the fiber of Manabu to have the number average fiber length of Tsuchiya as a suitable length for fiber used in reinforced composites for structural and electronic components; see MPEP 2144.05 I.
Toyozumi discloses a carbon fiber reinforced resin product having an end surface that is favorable and wherein generation of a crack or separation on the end 
It would have been obvious to one of ordinary skill in the art at the time of the invention for the end portions of the rib portions in Manabu to comprise only resin in order to suppress generation of a burr, provide excellent smoothness and to improve handleability, see Toyozumi abstract and [0048].
Response to Arguments
Applicant’s arguments with respect to claims 4-6, 8-10, 13 and 14 have been considered but are moot in view of a new combination of prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA A AUER whose telephone number is (571)270-5669.  The examiner can normally be reached on Monday - Friday 9 am - 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on (571)272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/LAURA A AUER/           Primary Examiner, Art Unit 1783